



EXHIBIT 10.3.1



AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED
ADVISORY AGREEMENT

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED ADVISORY AGREEMENT (this
“Amendment”) is entered into as of March 23, 2015, effective as of November 13,
2014 (the “Effective Date”), by and between ASHFORD HOSPITALITY PRIME, INC., a
Maryland corporation (“Ashford Prime”), ASHFORD HOSPITALITY PRIME LIMITED
PARTNERSHIP, a Delaware limited partnership (the “Operating Partnership”),
ASHFORD INC., a Delaware corporation, and ASHFORD HOSPITALITY ADVISORS LLC, a
Delaware limited liability company (“Ashford Advisor,” and together with Ashford
Advisor, the “Advisor”), which is the operating company of Ashford Inc.
RECITALS
WHEREAS, Ashford Prime, through its interest in the Operating Partnership, is in
the business of investing in the hospitality industry including the acquiring,
developing, owning, asset managing and disposing of hotels (for purposes hereof,
unless the context otherwise requires, the term “Company” shall collectively
include Ashford Prime and the Operating Partnership);
WHEREAS, Ashford Prime, the Operating Partnership and Ashford Advisor entered
into an Advisory Agreement dated and effective on November 19, 2013, which was
amended and restated on May 13, 2014, and further amended and restated on
November 3, 2014 (the “Original Advisory Agreement”), pursuant to which the
Ashford Advisor agreed to perform certain advisory services identified in such
agreement, on behalf of, and subject to the supervision of, the board of
directors of Ashford Prime, in exchange for the compensation set forth therein;
WHEREAS, on the Effective Date, Ashford Advisor was party to a spin-off
transaction completed by Ashford Hospitality Trust, Inc., pursuant to which
Ashford Advisor became the operating company of Ashford Inc., and the parties
hereto desire to clarify certain terms of the Original Advisory Agreement
necessary as a result of the spin-off and cause Ashford Inc. to become a party
to such agreement; ;
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:


ARTICLE I

DEFINITIONS
Capitalized terms used and not otherwise defined herein have the respective
meanings assigned to such terms in the Original Advisory Agreement.




--------------------------------------------------------------------------------




ARTICLE II    
AMENDMENTS TO THE ORIGINAL ADVISORY AGREEMENT
Section 2.01.     The first paragraph of Section 12(a) of the Original Advisory
Agreement is hereby amended by replacing the last three words in the first
sentence (“as provided herein”) with the words “as follows” and deleting the
next partial sentence preceding clause (i).
Section 2.02.     Section 12(c) of the Original Advisory Agreement is hereby
amended as follows:
•
The following parenthetical is added to end of the lead-in sentence preceding
clause (i): “(without penalty to the Company, including without payment of the
Termination Fee):”

•
The lead-in sentence to the definition of “Advisor Change of Control” in clause
(v) is amended to state: “Advisor Change of Control” shall be deemed to have
occurred upon any of the following events affecting Advisor:

•
All references to Ashford Trust in clause (v)(A)-(C) are hereby deleted.

Section 2.03.     The second paragraph of Section 14(a) of the Original Advisory
Agreement is hereby amended and restated in its entirety to read as follows:
“The Advisor may assign this Agreement to any Affiliate that remains under the
control of the Advisor without the consent of the Company.”
Section 2.04.     Section 21 of the Original Advisory Agreement is hereby
amended to delete the phrase “and so long as Ashford Trust remains the indirect
parent of the Advisor, a majority of the Independent directors of Ashford Trust”
in the first sentence.



2



--------------------------------------------------------------------------------




ARTICLE III    

MISCELLANEOUS
Section 3.01.     In the event of any inconsistencies between the terms and
conditions of this Amendment and the terms and conditions of the Original
Advisory Agreement, the terms and conditions of this Amendment shall control.
Section 3.02.     Except as modified pursuant hereto, no other changes or
modifications to the Agreement are intended or implied and in all other respects
the Original Advisory Agreement is hereby specifically ratified and confirmed by
all parties hereto effective as of the date hereof. The Original Advisory
Agreement and this Amendment shall be read and construed as one agreement.
Section 3.03.     This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.
Section 3.04.     This Amendment may be executed in two or more counterparts
each of which shall deemed to be an original, but all of which taken together
shall constitute one and the same instrument. When counterparts have been
executed by all parties, they shall have the same effect as if the signatures to
each counterpart or copy were upon the same document and copies of such
documents shall be deemed valid as originals. The parties agree that all such
signatures may be transferred to a single document upon the request of any
party.

3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


THE COMPANY:


Ashford Hospitality Prime, Inc.




By: /s/ David A. Brooks    
David A. Brooks
Chief Operating Officer






Ashford Hospitality Prime Limited Partnership


By:     Ashford Prime OP General Partner LLC, its     general partner


By: /s/ David A. Brooks    
David A. Brooks
Vice President




ADVISOR:


Ashford Inc.




By: /s/ David A. Brooks    
David A. Brooks
Chief Operating Officer






Ashford Hospitality Advisors LLC




By: /s/ David A. Brooks    
David A. Brooks
Chief Operating Officer



1

